The application of the above-named defendant for a review of the sentence of 20 years to run consecutive with prior sentence imposed on September 21,1981, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence is amended to 20 years with 10 years suspended; the sentence is to run consecutively with Petitioner’s prior sentence. During the suspended portion of the sentence, (1) the Defendant must not use alcohol or dangerous drugs nor frequent establishments where alcohol is dispensed nor associate with people who use drugs or alcohol, (2) the Defendant must enroll in an alcohol/drug program and must conscienciously and regularly attend the meetings and must conscienciously [sic] carry through with a follow-up program, and (3) at all times the Defendant must keep in contact with his parole/probation officer.
JUDGE SALANSKY
DISSENTS: He feels the original sentence should not be reduced.
We would like to thank Ken Oster of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Chairman; Joseph Gary, James Salansky